             Case 2:20-cr-00090-APG-VCF Document 65 Filed 08/11/21 Page 1 of 5




1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6

7
      UNITED STATES OF AMERICA,
8
                           Plaintiff,
9                                                           2:20-cr-00090-APG-VCF
      vs.
10                                                          ORDER
      ANDREW SANDERS, MEGAN GOODIN,
11
      and QUNEIL GASTON,                                    MOTION TO SEVER [ECF NO. 61]
12
                           Defendants.
13

14
             Before the Court is defendant Andrew Sanders’s motion to sever (ECF No. 61). The motion to
15
     sever is denied.
16
        I.      Background
17
             The government charged defendant Sanders and two other co-defendants Megan Goodin and
18
     Quneil Gaston with two counts of conspiracy to interfere with commerce by robbery, in violation of 18
19
     U.S.C. § 1951(a), and eight counts of Interference with Commerce by Robbery in violation of 18 U.S.C.
20
     § 1951(a). (ECF No. 34). Count one charges all the defendants with conspiracy; count two and three
21
     charge Sanders and Goodin with two counts of robbery; counts four, five, and six charge Sanders and
22
     Gaston with three counts of robbery; count seven charges Goodin and Gaston with conspiracy to commit
23
     robbery; and counts eight- ten charge Goodin and Gaston with three substantive counts of robbery. (Id.)
24

25

                                                        1
               Case 2:20-cr-00090-APG-VCF Document 65 Filed 08/11/21 Page 2 of 5




1              The defendant argues in his motion to sever that he will be prejudiced in a joint trial because

2    after their arrests, defendants Goodin and Gaston gave inculpatory statements to law enforcement that

3    implicated themselves and Sanders in criminal conduct related to the charges in this case. (ECF No. 61

4    at 2). The defendant argues that a joint trial with his co-defendants will violate the Fifth Amendment’s

5    due process clause and his Sixth Amendment right to confront and cross-examine witnesses against him.

6    (Id. at 3). The defendant also argues that he anticipates that he and his co-defendants will present

7    mutually exclusive and/or antagonistic defenses that trigger severance. (Id. at 5) Sanders also argues

8    that, without severance, there is a danger of spillover prejudice in this case because there is a vast

9    difference in the evidence incriminating him, versus his co-defendants, because they confessed. (Id.)

10             The government argues in its response that defendant Sanders has failed to demonstrate a serious

11   risk of prejudice to him if he is tried with his co-defendants. (ECF No. 63 at 1). The government also

12   argues that any prejudice to Sanders is outweighed by the concern for judicial economy given that the

13   defendants are charged in a conspiracy and multiple substantive counts. (Id. at 1-2). The government

14   argues that there are many curative measures available if this case proceeds to trial: for example, the

15   government may elicit the relevant information from the investigators who took the interviews (as

16   opposed to playing the redacted audio of the interview itself), the government may seek to admit a

17   summary version of each statement that redacts any reference to any other defendant, or the government

18   may request a limiting instruction to the jury. (Id. at 7).

19             The defendant argues that a summarized statement would be unjust because the jury will

20   conclude that both other defendants are referring to him. (ECF No. 64 at 2). Sanders also argues that his

21   constitutionally guaranteed right to confront witnesses brought against him will be meaningless. (Id.)

22       II.      Discussion

23             The Sixth Amendment states that, “[i]n all criminal prosecutions, the accused shall enjoy the

24   right to…be confronted with the witnesses against him[.]” U.S. CONST. amend. VI. Rule 8(b) of the

25

                                                            2
            Case 2:20-cr-00090-APG-VCF Document 65 Filed 08/11/21 Page 3 of 5




1    Federal Rules of Criminal Procedure permits the government to, “charge 2 or more defendants if they

2    are alleged to have participated in the same act or transaction, or in the same series of acts or

3    transactions, constituting an offense or offenses. The defendants may be charged in one or more counts

4    together or separately.” USCS Fed. Rules Crim. Proc. R. 8. “[D]efendants who are indicted together in

5    federal court should be jointly tried.” United States v. Tootick, 952 F.2d 1078, 1080 (9th Cir. 1991); see

6    also United States v. Armstrong, 621 F.2d 951, 954 (9th Cir. 1980) (“[J]oinder is the rule rather than the

7    exception.”).

8            Federal Rule of Criminal Procedure 14 states that if joinder of defendants appears to prejudice a

9    defendant or the government, the court may sever the defendants’ trials. USCS Fed Rules Crim Proc R

10   14. “In assessing the prejudice to a defendant from the ‘spillover’ of incriminating evidence, the

11   primary consideration is whether the 'jury can reasonably be expected to compartmentalize the evidence

12   as it relates to separate defendants, in view of its volume and the limited admissibility of some of the

13   evidence.’” United States v. Cuozzo, 962 F.2d 945, 950 (9th Cir. 1992) (quoting United States v.

14   Escalante, 637 F.2d 1197, 1201 (9th Cir. 1980)). The court's power to order severance “rests within the

15   broad discretion of the District Court as an aspect of its inherent right and duty to manage its own

16   calendar.” United States v. Gay, 567 F.2d 916, 919 (9th Cir. 1978).

17           The defendant seeking severance bears the burden of showing undue prejudice of such a

18   magnitude that without severance he will be denied a fair trial. United States v. Jenkins, 633 F.3d 788,

19   807 (9th Cir. 2011). A defendant may be prejudiced by the admission in evidence against a co-defendant

20   of a statement or confession made by that co-defendant. Bruton v. United States, 391 U.S. 123, 123, 88

21   S. Ct. 1620, 1621 (1968). “[T]he admission of a statement made by a non-testifying codefendant

22   violates the Confrontation Clause when that statement facially, expressly, or powerfully implicates the

23   defendant.” United States v. Mitchell, 502 F.3d 931, 965 (9th Cir. 2007) (internal quotation marks and

24   citation omitted). If there is a risk of prejudice, the trial court can neutralize the risk with appropriate

25

                                                            3
            Case 2:20-cr-00090-APG-VCF Document 65 Filed 08/11/21 Page 4 of 5




1    jury instructions, and "juries are presumed to follow their instructions.” Zafiro v. United States, 506 U.S.

2    534, 540, 113 S. Ct. 933, 122 L. Ed. 2d 317 (1993). Rule 14 does not require severance even if prejudice

3    is shown; the rule leaves the tailoring of the relief to be granted, if any, to the district court's sound

4    discretion. Id. at 538-39.

5            “Mere inconsistency in defense positions is insufficient to find codefendants' defenses

6    antagonistic.” United States v. Tootick, 952 F.2d 1078, 1080 (9th Cir. 1991). “The probability of

7    reversible prejudice increases as the defenses move beyond the merely inconsistent to the antagonistic.”

8    Id. “Mutually exclusive defenses are said to exist when acquittal of one codefendant would necessarily

9    call for the conviction of the other.” Id.

10           Joinder is proper under Rule 8 because the defendant and his co-defendants were indicted

11   together regarding a series of crimes that they allegedly committed together. Judicial economy favors

12   joinder given that the facts of the robberies would be presented in both trials. The defendant has not met

13   his burden under Rule 14 to show undue prejudice of such a magnitude that without severance he will be

14   denied a fair trial. The government has presented multiple less drastic measures, including introducing

15   summarized versions of the statements, excluding the audio of the statements, introducing the

16   summarized versions of the statements through the investigator, or limiting jury instructions, which

17   would suffice to cure any risk of prejudice.

18           The defendant’s argument that summarized versions of the statements will make it obvious that

19   his co-defendants implicated him are unavailing because the government (1) can ask the investigator to

20   relate the information a particular defendant made about their own involvement and forego any

21   implications of their co-defendants; or (2) can seek to admit a summary version of each statement that

22   redacts any reference to any other defendant. The defendant has failed to satisfy his burden of

23   demonstrating undue prejudice under Rule 14 due to the presence of alternative means to reduce such

24   prejudice, including the use of limiting jury instructions and excluding statements.

25

                                                            4
            Case 2:20-cr-00090-APG-VCF Document 65 Filed 08/11/21 Page 5 of 5




1            Sanders also alleges that he anticipates that he and his co-defendants will present mutually

2    exclusive and/or antagonistic defenses that trigger severance. However, even if Sanders intends to deny

3    any involvement in the robberies at trial, an innocence defense is not mutually exclusive to the other

4    defendants. A jury’s acquittal of the co-defendants would not lead to Sanders’s conviction. Sanders has

5    not demonstrated that the core of his co-defendant’s defense is so irreconcilable with a potential

6    innocence defense that, “that the acceptance of the co-defendant's theory by the jury precludes acquittal

7    of the defendant.” United States v. Throckmorton, 87 F.3d 1069, 1071 (9th Cir. 1996). The risk of

8    spillover is minimal: evidence relating to each defendant can be compartmentalized and limiting jury

9    instructions may cure any spillover evidence and render such evidence non-prejudicial because juries are

10   presumed to follow the instructions given to them.

11           The trial Court retains the discretion to tailor relief necessary if the defendant can show that the

12   proposed summarized statements, or any other less drastic measures, intrude upon his Sixth Amendment

13   rights or will not suffice to cure any risk of prejudice. If less drastic measures will not cure the prejudice,

14   then the district judge retains the discretion to set aside or modify this order or any part of it.

15           ACCORDINGLY,

16           IT IS ORDERED that defendant Andrew Sanders’s motion to sever (ECF No. 61) is DENIED.

17           DATED this 11th day of August 2021.

18
                                                                     _________________________
19                                                                   CAM FERENBACH
                                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

                                                            5
